—In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County, dated February 27, 1978, which, inter alia, granted plaintiff’s motion to strike their answer for failure to obey a prior order directing them to appear at an examination before trial. Order reversed, without costs or disbursements, and motion granted only to the extent of precluding defendant Kearse from testifying at the trial unless plaintiff be accorded the right to examine him at least 20 days before trial. Under the circumstances of this case, we do not feel that the conduct of codefendant Dworman constituted a willful or contumacious disregard of the prior order so as to warrant an order of *786preclusion as to him. Mollen, P. J., Latham, Damiani and Titone, JJ., concur.